Opinion by
Mr. Chiee Justice Paxson,
The affidavit in this case, upon which the attachment was issued, is more specific than that in Gates v. Bloom decided herewith. [The next case.] It charges the fraud in the language of the act of 1842, which would seem to be sufficient, under the authority of Gosline v. Place, 32 Pa. 520, where it was held: “ That it is sufficient that the affidavit set forth a case of fraud in general terms ; it is enough, in the first instance, that it show probable cause to the satisfaction of the judge, for, on the hearing, the defendant may, on oath, deny all the allegations, and demand full proof of the facts: ” See also Berger v. Smull, 39 Pa. 302. We think the affidavit was sufficient to give the justice jurisdiction. The jurisdiction having properly attached it was error to quash the attachment. Mere irregularities cannot be taken advantage of on the appeal. The remedy in such cases is by certiorari.
The judgment is reversed, and a procedendo awarded.